The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were properly presented to the jury, and we see no reason to disturb its verdict. The observing officer had an ample opportunity to observe the drug transactions, which included a direct sale made by defendant, and defendant’s exercise of dominion and control over, and thus constructive possession of, the drugs located in a dumpster (People v Morales, 162 AD2d 128). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.